Title: I. Plan Agreed upon by the Committee of Revisors at Fredericksburg, [13 January 1777]
From: Mason, George
To: 



[13 January 1777]

The Common Law not to be medled with, except where Alterations are necessary.
The Statutes to be revised and digested, alterations proper for us to be made; the Diction, where obsolete or redundant, to be reformed; but otherwise to undergo as few Changes as possible.
The Acts of the English Common-wealth to be examined.
The Statutes to be divided into Periods: the Acts of Assembly, made on the same Subject, to be incorporated into them.
The Laws of the other Colonies to be examined, and any good ones to be adopted.
Provisoes &c.

   
   General Rules in Drawing

 which wou’d do only what the Law wou’d do without them, to be omitted.
Bills to be short; not to include Matters of different Natures; not to insert an unnecessary word, nor omit a useful one.
Laws to be made on the Spur of the present Occasion, and all innovating Laws, to be limited in their Duration.
Treason and Murder

   
   Criminal Law.

 (and no other Crime) to be punished with Death, by hanging and Forfeiture; saving  Dower.
Petty-treason, Parricide, Saticide; the Body to be delivered over to Surgeons to be anatomized.
Manslaughter to be punished by Forfeiture and Labour.
Suicide not to incur Forfeiture, but considered as a Disease.
Justifiable Homicide not to be punished at all.
Rape, Sodomy, Bestiality to be punished by Castration.
Other Crimes punishable by Forfeiture, Fine, Labour in publicworks, such as mines, Gallies, Saltworks, Dock-Yards, Founderies, and public manufactories.
The Benefit of Clergy, and the actual Cautery to be abolished.
Protection, Comfort &c. by a Parent, Child, or wife not to be deemed misprision of Treason.
Corruption of Blood to be abolished in all Cases.
Standing mute on Trial to amount to plea of not guilty, and the Court to proceed to Trial, and punishment (if guilty) or Acquittal (if innocent) in same manner as if the criminal had pleaded not guilty.
The Act which makes Concealment by the Mother of the Death of  her bastard Child amount to Evidence of her having murdered it to be repealed.
New Trials to be allowed in Criminal Cases (in favour of the Criminal) during the Term or Session, for good Cause shewn to the Judges.
Whether Pardons shall be allowed or not, in any Instance, the Committee having not yet determined, defer to be consider’d at the next meeting.
The Lands to which an Intestate had Title in fee to descend in parcenary to Males and Females, in equal Portions.
The Course of Descent

   
   Descents.

 to be as follows.
First to the Children or their Descendants.
If there be no Children or their Descendants to the Father.
If no Father, then to the Mother, Brothers and Sisters equally, or the Descendants of Brothers and Sisters.
If neither Father nor mother then to Brothers and Sisters, and their Descendants.
If there be neither Father, Mother, Brothers nor Sisters, then to divide the Lands into moieties; one of them for the Paternal, the other for the Maternal Relations, to go to each in the following order.
First to the Grandfather
If no Grandfather then to Grandmother, Uncles and Aunts, and Descendants of Uncles and Aunts.
If neither Grandfather nor Grandmother, then to Uncles and Aunts, and their Descendants.
If no Uncles nor Aunts, nor their Descendants, then to Great Grandfather.
If no Great Grandfather, then to Great Grandmother, with Granduncles and Aunts and their Descendants.
If neither Great Grandfather nor mother to Great Uncles and Aunts and their Descendants.
And so of the rest.
Relations of the half Blood to have half a Share with those in equal Degree of the whole Blood; but to take the whole, when nearest in Degree to the Deceased.
Representation to be admitted to any Degree of Descendants.
The Person last entitled (i.e. the Decedent) to be considered as if He had been the Purchaser, without Regard to Seisin, or the Rule “Paterna paternis, Materna maternis.”
To share per Stirpes, in every Instance, and not per Capita.

Advancement from the same Ancestor, in his Life-time, to be brought into Hotchpot.
Conveyance by Deed or will to a Person, without words of Limitation shewing a less Estate intended, to carry a fee simple.
Widows to have Dower

   
   Dower.

 as heretofore.
The Distribution

   
   Distribution.

 of personal Estate to be made conformable to the Division of Lands, except the  widow’s part; which is to be as heretofore.
Executions

   
   Executions

 to be first levied on personal Chattels; if the Sherif can find none, then on Slaves;  if he can find no Slaves, then on Lands; if the Sherif levies on Lands or Slaves, for want of  personal Chattels, and the Party before Sale produces to him such Chattels sufficient, He  shall release the Lands or Slaves: so also where Slaves alone are seised &c.
Execution not to be against the Body, unless Estate concealed; and against Estate made more easy.
In Suit for the Debt

   
   Debt

 of a Testator or Intestate, the Heir and Executor or Administrator shall be join’d.
Sureties

   
   Sureties

 (except for Guardians Executors or Administrators) if not sued within seven Years, to  be discharged of the Suretyship.
The Tenure of Lands

   
   Land Law.

 to be of the Common-wealth by Fealty.
Quit-rents to be abolished.
Survivorship among Joint-tenants not to take Place.
Unappropriated Lands

   
   New Grants.

 to be entered for with Surveyor.
No man allowed to enter for more than 400 Acres in any one County.
The Breadth of Surveys to be at least one third it’s length, unless hindered by adjacent Lines, watercourses or impassable Swamps.
Entries to be surveyed as formerly, and works return’d to Land-Office.
No orders of Governor and Council for Land.
Grants to be signed by Governor, to express the Conditions of Fidelity, and Improvement. No right money for Lands to be required.
Lands irregularly obtained to be liable to Caveat.
Caveats to be entered in Land-Office, but tried before General Court; the Facts by a Jury.
Improvements to be the same as by Acts of 1713.C.3. and 1720.C.3.

Lands not improved to be lapsed on Petition.
Petitions for lapsed Lands triable before General Court by Jury.
Lands to be recovered by one uniform rational Action.

   
   Real Actions.


New Trial to be allowed, at Discretion of Judges.
As many Coparceners as will may join in Action: so the Demandant may join as many as He will Defendants.
The First Period in the Division of the Statutes, to end with 25th.H.8th.
The Second to end at the Revolution.
The third to come down to the present Day.
A fourth part to consist of the residuary Part of the Virginia Laws, not taken up in either of the three first parts; to which is added the criminal Law, and Land-Law.
The fifth Part to be the Regulation of Property in Slaves, and their Condition, and also the Examination of the Laws of the other Colonies.
Alotment of the Parts, to each Member, on the other side.
T. Jefferson to undertake the first Part, with the Law of Descents.
E. Pendleton the second.
G. Wythe the third.
G. Mason the fourth; but if He finds it too much, the other Gentlemen will take off his Hands any Part He pleases.
T. Lee the fifth Part.
